DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 5/24/2021 have been entered. Any objection\rejections from the previous office action filed 11/24/2020 not addressed below has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 91 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tawakol et al. (US 2008/0193376, cited previously). This new rejection was necessitated by amendment. 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977. Regarding claims 2-4, Tawakol discloses the .
Claim(s) 91 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka et al. “Real-time assessment of cardiac perfusion, coronary angiography, and acute intravascular thrombi using dual-channel near-infrared fluorescence imaging” The Journal of Thoracic and Cardiovascular Surgery Volume 138, Issue 1, July 2009, Pages 133-140, cited previously.
Tanaka discloses methods to obtain NIRF images using methylene blue administered intravenously for real-time assessment of cardiac perfusion, coronary angiography, and acute intravascular thrombi (reads on atherosclerosis and targeting atheroma). See entire disclosure, especially abstract. Regarding the limitation on wait times after administration in claims 1 and 79, Tanaka discloses up to 2 hours before thrombus induction (at which point in time the imaging would take place) NIR fluorescent platelets were infused intravenously, these were used to access thrombi along with methyl blue. See page 134 rt. col last 3 lines and page 137 rt. col. 3rd ¶. It follows that since methylene blue was administered into the bloodstream, for a time within the claimed range, and imaged by NIRF the functional limitation or property recited on a portion of the methylene blue penetrates a superficial surface of the atheroma and is bound to it is inherently met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-9,33-39,79-80 and 85-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al., cited previously, in view of Tanaka et al., cited above, in view of Tawakol et al. (US 2008/0193376). This slightly modified rejection was necessitated by amendment. 
Okamoto teaches in vivo angioscopic detection of damaged endothelium on atheromatous plaque via methylene blue injected by catheter. See entire disclosure, especially abstract, Methods section on page 58, Fig. 1 and 2. Regarding claim 39, it follows methylene blue will have the same fluorescent emission since a compound and its properties are inseparable.  Regarding claim 88, this reference notes that after IV injection NIR fluorescence returned to background levels or baseline after 40-60 minutes, thus it is obvious that a baseline measurement before injection must have been performed. See page 137 left col. 2nd full ¶.
 This reference is silent with respect to imaging by NIRF and is silent on the features of several limitations within the claims including delay times, concentration, use of buffer, and a second imaging modality which includes ultrasound.
Tanaka is used for the disclosure within that imaging using NIRF to detect vasculature defects by methylene blue was well known and understood before the time of the claimed invention. See entire disclosure, especially abstract. Tanaka also teaches that amounts of 1 mg/Kg methylene blue solution, within the claimed range of claims 3-
Tawakol is used for the disclosure that following administration it may be neccasary to wait for the composition to reach an effective concentration at the site of the plaque and the duration depends factors such as route of administration, location and speed of movement within the body. Tawakol notes that it is within the level of ordinary skill in the art to determine the useful waiting range. See [0195]. Thus the delay time used before imaging after administering this diagnostic composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal delay time needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of delay time would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. The "discovery of an optimum value of a variable in a known process is usually obvious." Pfizer, Inc. v. Apotex, Inc., 480 F.3d. at 1368.Tawakol is also used for the disclosure within that use of buffered saline and applying multiple 
Thus modifying delay time, using saline solution to deliver methylene blue and intravenous ultrasound in combination with other imaging techniques including NIRF is doing no more than following the suggestions or teachings of the art. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
First it is noted that with regards to new claim 91 that applicants have not provided arguments for with regard to the Tanaka and Tawakol references cited above. 
With regard to the obviousness rejection over the combination of Okamoto, Tanaka and Tawakol applicants assert Okamoto is silent with respect to the claimed delay times.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Clearly as noted in the previous action and again above the deficiency of the primary reference with respect to delay times is covered by the secondary reference Tawakol. As noted again above this reference notes that delay times are a routine optimization to one of ordinary skill in the art. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.